Prospectus PAWAX May 1, 2011 T. Rowe Price New America Growth Fund—Advisor Class A stock fund seeking long-term capital growth by investing primarily in the common stocks of growth companies. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. New America Growth Fund–Advisor Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 6 Useful Information on Distributions and Taxes 10 Transaction Procedures and Special Requirements 14 Distribution, Shareholder Servicing, and Recordkeeping Fees 17 3 More About the Fund Organization and Management 20 More Information About the Fund and Its Investment Risks 23 Investment Policies and Practices 25 Disclosure of Fund Portfolio Information 31 Financial Highlights 32 4 Investing with T. Rowe Price Account Requirements and Transaction Information 35 Purchasing Additional Shares 37 Exchanging and Redeeming Shares 37 Rights Reserved by the Funds 38 T. Rowe Price Privacy Policy 38 SUMMARY Investment Objective The fund seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s Advisor Class Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.65% Distribution and service (12b-1) fees 0.25% a Other expenses 0.17% Total annual fund operating expenses 1.07% a Restated to show maximum 12b-1 fee rate of 0.25%. Actual rate for the prior fiscal year was 0.24%. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and the fund’s operating expenses remain the same . Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $109 $340 $590 $1,306 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
